        Case: 3:19-cv-00939-bbc Document #: 24 Filed: 03/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
DEBRADRE JACKSON,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 19-cv-939-bbc
              v.

ROBERT SOUSEK, SANDRA ENDER,
P. HULSTEIN, MAASSEN, DEBRA TIDQUIST,
BRET REYNOLDS, WARDEN LIZ TEAGLE
AND KRISTINE PRALLE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff and prisoner DeBradre Jackson is proceeding on claims that health

services staff at Jackson Correctional Institution failed to provide him treatment for his spine

and shoulder. On January 29, 2021, defendants filed a motion for summary judgment on

plaintiff’s claims. Dkt. #16. Plaintiff’s opposition materials were due on March 1, 2021,

but he has not responded to defendants’ motion or communicated with the court in any

way. Plaintiff’s failure to respond to defendants’ motion suggests that plaintiff may have lost

interest in pursuing his case and no longer intends to prosecute it.

       I will give plaintiff one more opportunity to submit a substantive response to

defendants’ motion for summary judgment. If he fails to do so by the new deadline, I will

dismiss this case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for

plaintiff’s failure to prosecute.




                                               1
        Case: 3:19-cv-00939-bbc Document #: 24 Filed: 03/19/21 Page 2 of 2




                                            ORDER

       IT IS ORDERED that plaintiff DeBradre Jackson may have until April 9, 2021 to file

a response to defendants’ motion for summary judgment. If plaintiff does not respond by

that date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for plaintiff’s failure

to prosecute it.



       Entered this 19th day of March, 2021.

                                             BY THE COURT:

                                             /s/
                                             ________________________
                                             BARBARA B. CRABB
                                             District Judge




                                                2
